Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended December 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 2,978,040 Unrealized Gain (Loss) on Market Value of Futures (4,080,520) Interest Income 6,794 ETF Transaction Fees 2,000 Total Income (Loss) $ (1,093,686) Expenses Investment Advisory Fee $ 78,963 Tax Reporting Fees 55,800 Legal fees 15,205 Audit fees 12,400 SEC & FINRA Registration Expense 4,483 NYMEX License Fee 3,012 Brokerage Commissions 2,508 Non-interested Directors' Fees and Expenses 607 Prepaid Insurance Expense 433 Total Expenses $ 173,411 Net Gain (Loss) $ (1,267,097) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 12/1/09 $ 151,027,944 Additions (400,000 Units) 15,762,462 Net Gain (Loss) (1,267,097) Net Asset Value End of Period $ 165,523,309 Net Asset Value Per Unit (4,100,000 Units) $ 40.37 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended December 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
